Order entered January 17, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01175-CV

                                 SHAUN BURGESS, Appellant

                                               V.

                               CASTLE KEEPERS, INC., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-01984-2012

                                           ORDER
       Before the Court is appellant’s motion to extend time to file reporter’s record. In his

motion, appellant asks the Court to extend time to file the reporter’s record because he lacks the

funds to pay for a complete record and intends to request and pay for a partial record as allowed

by rule 34.6(c) . We GRANT appellant’s motion as follows: Court Reporter Marigay Black is

ORDERED to file, within THIRTY DAYS of the date of this order, either: (1) the reporter’s

record; (2) written verification that no hearings were recorded; or (3) written verfication that

appellant has not requested or paid for the record. We notify appellant that if we receive

verification of non-payment, we will order the appeal submitted without the reporter’s record.

See TEX. R. APP. P. 37.3(C).
       Appellant’s brief shall be due THIRTY DAYS after either the reporter’s record is filed

or the Court Reporter verification is filed.




                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE